Citation Nr: 1504594	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  04-38 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1993 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing is of record.

As noted in the April 2014 Supplemental Statement of the Case (SSOC), this appeal does not involve a claim to reopen as suggested by some language in prior adjudications.  Rather, this appeal is from the February 2001 rating decision that denied the Veteran's original claim of entitlement to service connection for sero-negative arthritis (now claimed as Reiter's syndrome).  In January 2002, the Veteran timely filed a Notice of Disagreement (NOD) with respect to the February 2001 rating decision.  The RO issued an August 2004 Statement of the Case (SOC) on that issue, but the SOC was not sent to the Veteran until late September 2004.  The Veteran timely filed a November 2004 substantive appeal (VA Form 9) perfecting his appeal.  During or shortly after this period, the Veteran's claim file, or portions of it, were misplaced.  Several of the Veteran's claims came before the Board in March 2006.  Apparently due to the problems with the claims file, the Board was unable to verify that the Veteran had filed a substantive appeal on the issue of entitlement to service connection for sero-negative arthritis, so indicated in its March 2006 decision that the issue was not before it at that time.  The Board has not subsequently issued a final decision on that claim.  Consequently, the claim of entitlement to service connection for Reiter's syndrome (also claimed as sero-negative arthritis) arises from the February 2001 rating decision and is not a new claim subject to the requirements of new and material evidence.  See, e.g., 38 C.F.R. § 3.156 (setting forth criteria for reopening a previously denied claim).



FINDING OF FACT

The medical evidence establishes that the Veteran experienced continuous and persistent symptoms during and after service that subsequently were attributed to his currently-diagnosed Reiter's syndrome.  


CONCLUSION OF LAW

The criteria for service connection for Reiter's syndrome have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  The Veteran's claim is for Reiter's syndrome, "a symptom complex consisting of urethritis, conjunctivitis, and arthritis."  Dorland's Illustrated Medical Dictionary, 1869 (31st ed. 2007).  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a), so the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease.  

The record establishes that the Veteran had multiple medical problems during his active service.  Perhaps most relevantly, the Veteran's service treatment records are replete with references to joint pain, including of the shoulders, neck, back, hands, and feet.  See, e.g., February 1996 Consultation Record ("General pain in neck [and] low back [with decreased] ROM in neck"); December 1995 Report of Medical Board ("the patient complains of bilateral shoulder pain, neck pain, low back pain"; diagnosing myofascial pain syndrome); March 1996 Statement by Veteran (listing current complaints in connection with medical board proceedings); September 1996 Report of Medical Board ("His symptoms which have persisted...include extensive myalgias and arthralgias of his shoulders, back, hips, legs, knees and feet."; diagnosing fibromyalgia syndrome); October 1996 Patient Lab Inquiry (noting a history of fibromyalgia, documenting complaints of "arthritis-like pain", ruling out Sjogren's disease, and diagnosing serum amyloid A).  The Veteran was seen by a number of physicians during his active service, but his multiple symptoms proved extremely difficult to definitively diagnose or to effectively treat.  See, e.g., August 1996 Rheumatology Consult ("No Doubt in my mind but that [the Veteran] warrants a diagnosis of Fibromyalgia.  Despite multiple interventions by a large number of well-intentioned care providers he is not improved." (emphasis in original)); March 1996 Rheumatology Note ("A:  fibromyalgia-type [symptoms] complex"; noting various ruled out diagnoses, not including Reiter's Syndrome); October 1995 Pain Management Clinic Note ("diagnosing myofascial pain syndrome).  These symptoms are sufficient to establish the in-service occurrence of a disease or injury.

The Veteran has since been diagnosed with Reiter's syndrome, a diagnosis which continues to the present.  See September 2001 Rheumatology Clinic Note (documenting diagnosis of Reiter's syndrome); July 2005 VA Physician Opinion Letter (noting fibromyalgia diagnosis and noting that, shortly after his discharge, "he was diagnosed with a concomitant polyarthritis called Reiter's Syndrome"); June 2014 VA Physician Opinion Letter (noting continued diagnosis of Reiter's syndrome).  The remaining question, then, is whether his current Reiter's syndrome is etiologically related to the in-service occurrence of disease or injury.  Shedden, 381 F.3d at 1167.

As already noted, an etiological connection between in-service events and later-diagnosed arthritis may be established by a continuity of symptomatology.  38 C.F.R. § 3.303(b).

At his July 2014 Board hearing and in his detailed written statements, the Veteran gave competent, credible testimony regarding his service experiences, his post-service symptoms, and the post-service diagnoses of his treating physicians, all of which is consistent with the contemporaneous treatment records.  See, e.g., May 2014 Statement in Response to SSOC (discussing the interrelation of his Reiter's syndrome and fibromyalgia, as well as the difficulty he experienced in obtaining an accurate diagnosis of both conditions given his complex medical picture during and after his active service).  His testimony provides significant probative evidence in favor of finding a continuity of symptoms of Reiter's syndrome from his period of active service through the present.

In addition, one of the Veteran's treating physicians, based on the Veteran's multiple symptoms, first raised the possibility of Reiter's syndrome in 1997.  August 1997 VA Rheumatology Note ("Imp: 1. Reiter's Syndrome v. fibromyalgia v. psoriatic arthritis").  Subsequent treatment records also contain provisional or differential diagnoses of Reiter's syndrome and/or arthritis.  See September 1999 VA Progress Note ("Probably has a Seronegative Spondyloarthropathy, Reiter's, with enthesitis prevalent."); October 1999 Podiatry Note ("possible arthritic flair").  The Veteran's private treating physician has indicated that the Veteran was diagnosed with Reiter's syndrome within 18 months of his discharge.  See July 2005 VA Physician Opinion Letter ("within 18 months of his discharge, he was diagnosed with a concomitant polyarthritis called Reiter's Syndrome"); June 2014 VA Physician Opinion Letter (also confirming diagnosis of Reiter's syndrome soon after discharge); see also September 2001 VA Rheumatology Clinic Note (documenting continued diagnosis of Reiter's syndrome).

The Board finds that this medical evidence establishes that, beginning in active service and continuing after his discharge, the Veteran experienced continuous and persistent symptoms that subsequently were attributed to his currently-diagnosed Reiter's syndrome.  

In making this finding, the Board notes that the symptoms of fibromyalgia and Reiter's syndrome are similar and may overlap to some degree.  However, as his private treating physician has noted, and the medical records establish, the Veteran had, and still has, both fibromyalgia and "a concomitant polyarthritis called Reiter's Syndrome."  See July 2005 VA Physician Opinion Letter ("within 18 months of his discharge, he was diagnosed with a concomitant polyarthritis called Reiter's Syndrome").  Although there may be some overlapping symptoms, such as pain, the evidence does not permit a finding that the Veteran's symptoms were "clearly attributable" to fibromyalgia during any portion of the relevant post-discharge period.  Rather, the evidence establishes that the Veteran experienced symptoms of both conditions throughout the post-discharge period and that at least some of those symptoms are distinctly identifiable as symptoms of Reiter's syndrome.  See July 2005 VA Physician Opinion Letter (noting diagnoses and treatment of both fibromyalgia and Reiter's syndrome and describing similar, but distinct, symptoms of each condition).

In short, the evidence of record documents an in-service occurrence of a disease or injury, a current diagnosis of Reiter's syndrome, and continuous symptoms of Reiter's syndrome from his active service through the present.  Therefore, the Veteran is entitled to service connection for Reiter's syndrome due to a demonstrated continuity of symptomatology.  38 C.F.R. § 3.303(b).  It is, therefore, unnecessary to further evaluate the evidence regarding an etiology between his current disability and the in-service symptoms and treatment.

The greater weight of the evidence firmly establishes each element of the Veteran's claim.  Accordingly, entitlement to service connection for diabetes mellitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Gilbert, 1 Vet. App. 49, 53-56 (1990).

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.


ORDER

Entitlement to service connection for Reiter's syndrome, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


